January 9, 2017 Via Edgar U.S. Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 Attention: Lyn Shenk, Branch Chief, Office of Transportation and Leisure Re: The Providence Service Corporation Form 10-Q for the Fiscal Quarter Ended September 30, 2016 Filed November 9, 2016 File No. 001-34221 Dear Mr.Shenk: The following information and comments are submitted in response to the letter dated December 8, 2016 (the “ Comment Letter ”), from the U.S. Securities and Exchange Commission (the “ Commission ”) to The Providence Service Corporation (the “ Company ” or “ Providence ”), setting forth the comments of the Commission staff (the “ Staff ”) on the Form 10-Q filed by the Company on November 9, 2016 (the “ Form 10-Q ”). The headings and numbered paragraphs below correspond to those set forth in the Comment Letter. The Staff’s comment is set forth in bold, followed by the Company’s response to the comment. Form 10-Q for Fiscal Quarter Ended September 30, 2016 Note 15: Discontinued Operations, Page 21 1. You disclose you analyzed the quantitative and qualitative factors relevant to the Matrix stock subscription transaction and concluded that the company met the criteria for classification as discontinued operations in accordance with ASC 205-20. Please tell us the factors you considered to conclude that the transaction represented a strategic shift that has (or will have) a major effect on your operations and financial results. In so doing, quantify the major effect on your operations and financial results that has or will occur. In this regard, tell us the amount of the investment in Matrix you recorded upon the closing of the transaction and the effect of the transaction on your balance sheet. Response: In concluding that CCHN Group Holdings, Inc. (together with its subsidiaries, “ Matrix ”) qualifies as discontinued operations following the stock subscription transaction pursuant to which Mercury Fortuna Buyer, LLC, an affiliate of Frazier Healthcare, subscribed for a 53.2% equity interest in Matrix (the “ Matrix Transaction ”), the Company considered ASC 205-20-45-1B, which provides that a “disposal of a component of an entity or a group of components of an entity shall be reported in discontinued operations if the disposal represents a strategic shift that has (or will have) a major effect on an entity’s operations and financial results.” The following details the Company’s response to each of the requisite criteria to reporting of a discontinued operation: Criteria Company Response The disposal is of a component of an entity or group of components The Matrix Transaction involved the Company’s Matrix business, which constituted an operating and reporting segment. The disposal represents a strategic shift The Matrix Transaction constituted a disposal of a major line of business, as the Company no longer operates in the healthcare assessment services business. The disposal will have a major effect on the Company’s operations The Company’s management will no longer devote substantial time and resources to managing Matrix as it had while Matrix was a consolidated subsidiary of Providence. The disposal will have a major effect on the Company’s financial results On a pro forma basis for the Matrix Transaction, the Company’s results of operations, as measured by its primary operating measures, and its balance sheet will be significantly impacted. See below for further discussion. 700 Canal Street, Third Floor ● Stamford, Connecticut 06902 ● 203/307.2800 ● www.prscholdings.com As noted in the Glossary for ASC 205, “A component of an entity comprises operations and cash flows that can be clearly distinguished, operationally and for financial reporting purposes, from the rest of the entity. A component of an entity may be a reportable segment or an operating segment, a reporting unit, a subsidiary, or an asset group.” A s described in the Company’s Form 10-K for the year ended December 31, 2015, filed on March 11, 2016 (the “ 2015 10-K
